Citation Nr: 1511732	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left ankle.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from October 1988 to July 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2012 and October 2012 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2012, the Veteran revoked the power of attorney of record in favor of the Agent reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  In a May 2012 statement, the Veteran reported having had issues with anger, inability to handle stress, and insomnia, since returning from service in the Persian Gulf.  

Initially, the Board notes that although the Veteran's DD Form 214 reflects his medals and awards include a Combat Action Ribbon, a Sea Service Deployment Ribbon, and a Kuwait Liberation Medal (Kuwait) (Saudi Arabia), no foreign service is reported, and 3 years of sea service is noted.  In addition, and although service personnel records associated with the file reflect the award of a Southwest Asia Service Medal, such is not reflected on the DD Form 214.  On remand, verification is to be made of the award of the Southwest Asia Service Medal.  

In addition, records in 2006 reflect Reserve service, and periods of inactive duty training (IDT) are noted in 2006, 2007, and 2009.  The September 2011 VA mental examination report indicates service to include from June 2006 to June 2011, and an August 2012 Veterans Information Solutions document indicates active duty during that period.  
Further, the VA report of examination notes service in a war zone during the Persian Gulf War for seven months, from 1990 to 1991, and that the Veteran was "in and out of country as an IT."  Further, although the Veteran's DD Form 214 reflects service separation in 1999, an August 2012 Veterans Information Solutions document reflects separation from active duty on "01/31/2000."  Additionally, a July 2011 record notes that the medical record was closed and being sent to the National Archives.  On remand, another attempt to obtain complete active duty service personnel records is to be made, as well as complete Reserve records, to include from National Archives, and verification of all dates and corresponding types of service must be documented in the file, to include the dates of service in the Southwest Asia theater of operations.  

The Board notes that the available service personnel records reflect that the Veteran was found guilty of assault under Article 128 of the Uniform Code of Military Justice (UCMJ) in April 1989.  In his May 2012 correspondence, the Veteran stated that the conviction resulted in not only a reduction in rank, but also a requirement that he attend a domestic conflict containment program through the family maltreatment case management team at Tinker Air Force Base in Oklahoma.  He noted having attended the program/group therapy for approximately one year, and that the records associated with the program were maintained in a separate medical record located in the health clinic at Tinker Air Force Base.  The Board notes that although Tinker Air Force Base records in 1995 reflecting results of laboratory testing are of record, records in association with the conflict containment program are not of record.  VA has a duty to assist in obtaining records, and as such, on remand, the records are to be obtained.  

In addition, the Veteran stated that immediately prior to attending the program at Tinker Air Force Base, he was evaluated at a health center in Midwest City, Oklahoma.  On remand, an attempt to obtain the records is to be made.  

The Veteran was afforded a VA mental examination in September 2011.  Although the examiner reported that the Veteran did not have a history of violent behavior, as reflected above, he was found guilty of assault while on active duty.  In addition, and although the examiner stated that the Veteran had no sleep difficulty, as noted above, in his May 2012 correspondence, the Veteran specifically reported having symptoms to include insomnia since service in the Persian Gulf.  In view of the evidence obtained since the September 2011 VA examination, to include the Veteran's assertions, a new VA examination is warranted.  

In addition, the Board notes that VA is responsible for developing all theories of entitlement, whether or not they are raised by the Veteran.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed). 

For veterans who served in the Southwest Asia theater of operations in the Persian Gulf, and subject to various conditions, service connection may be granted for a disability due to undiagnosed illness.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include but are not limited to sleep disturbances.  38 C.F.R. § 3.317(b).  The RO must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

With respect to the Veteran's service-connected left ankle disability, the Veteran asserts that the degenerative arthritis of the left ankle is worse than since the last VA examination in November 2011.  On remand, the Veteran is to be afforded a VA examination to assess the current severity of his service-connected degenerative arthritis of the left ankle.  

In addition, records in May 2012 indicate that he was participating in the VA Vocational Rehabilitation Program.  VA Vocational Rehabilitation records are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the records are to be obtained, particularly in view of the claim for a TDIU on appeal.  

The issue of entitlement to TDIU is inextricably intertwined with the initial higher rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the issue of TDIU must also be remanded to the AOJ, and further development regarding the TDIU claim must be undertaken following development of the increased rating claim to determine whether the Veteran is unemployable based on his service-connected disabilities.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a service connection claim based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Obtain the Veteran's complete service personnel records and service treatment records, to include a DA Form 20, as well as mental health records from Tinker Air Force Base in Oklahoma, dated on or about 1989 to 1991, and any records from the health center in Midwest City, Oklahoma, dated on or about 1989 to 1991.  The appropriate agency must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, must be documented in the file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Verify, through official channels, the Veteran's complete dates of service in addition to those reflected on his DD 214 of record (October 1988 to July 1999), to include whether it was active duty, active duty training, or inactive duty training, as well as the dates of service in the Southwest Asia theater of operations, as well as the Veteran's receipt of the Southwest Asia Service Medal.  

4.  Associate the Veteran's VA Vocational Rehabilitation folder with the file.

5.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

6.  Ask the Veteran to either submit to VA directly, or to provide authorizations for VA to request, records of treatment from private providers for a psychiatric disorder and/or left ankle.  

7.  Thereafter, schedule the Veteran for a VA left ankle degenerative arthritis examination by an appropriate medical professional.  The entire file must be reviewed by the examiner. 

The examiner must identify all left ankle pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the left ankle.  The examiner should also address the impact of the Veteran's left ankle symptomatology on his daily life and ability to maintain employment.

The examination report must include a complete rationale for all opinions expressed. 

8.  After the development in 1-6 has been completed, schedule the Veteran for a VA examination by an appropriate examiner.  The entire file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a psychiatric disorder, to include PTSD, that is related to his service, or has objective indications of a qualifying chronic disability manifested by a sleep disorder that cannot be attributed to a known diagnosis.  

The examiner must provide a rationale for any opinion provided.

9.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to assess the Veteran's employability and to obtain a "combined effects" opinion on the matter.  The file must be forwarded to and reviewed by the designated examiner.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, (currently conjunctivitis of the bilateral eyes, left ankle, and sinus condition) either singularly or in combination, preclude him from securing and following substantially gainful employment.  Consideration should be given to the Veteran's educational and vocational history, but not to nonservice-connected disabilities or advancing age.

The examination report must include a complete rationale for all opinions expressed. 

10.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




